SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No. ) Check the appropriate box: £ Preliminary Information Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(D)(2)) S Definitive Information Statement KENT FINANCIAL SERVICES, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): S No fee required. q Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: q Fee paid previously with preliminary materials. q Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: KENT FINANCIAL SERVICES, INC. 211 PENNBROOK ROAD P.O. BOX 97 FAR HILLS, NEW JERSEY 07931 (908) 766-7221 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS December 17, 2007 TO THE STOCKHOLDERS: NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of Kent Financial Services, Inc. (the “Company”), will be held on Monday, December 17, 2007 at 8:30 a.m., local time, at 376 Main Street, Bedminster, New Jersey 07921for the purpose of considering and acting upon the following matters: 1. To elect five directors to serve until the next Annual Meeting or until their respective successors are duly elected and qualified; 2. To transact such other business as may properly come before the Annual Meeting or any adjournment(s), postponement(s) or continuation(s) thereof. Only stockholders of record at the close of business on November 15, 2007, are entitled to notice of and to vote at the Annual Meeting and at any and all adjournments, postponements or continuations thereof.A list of stockholders entitled to vote at the Annual Meeting will be available for inspection during ordinary business hours by any stockholder for any purposes germane to the meeting, at the Company’s offices at 211 Pennbrook Road, Far Hills, New Jersey 07931, for a period of at least ten days prior to the Annual Meeting and will also be available for inspection at the Annual Meeting. All stockholders are cordially invited to attend the Annual Meeting in person. By Order of the Board of Directors /s/ Paul O. Koether Paul O. Koether Chairman Date: November 26, 2007 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY KENT FINANCIAL SERVICES, INC. 211 PENNBROOK ROAD P.O. BOX 97 FAR HILLS, NEW JERSEY 07931 (908) 766-7221 INFORMATION STATEMENT FOR THE ANNUAL MEETING DECEMBER 17, 2007 General This Information Statement is being furnished to the stockholders of Kent Financial Services, Inc., a Delaware corporation (“Kent Financial” or the “Company”), pursuant to Regulation 14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), in connection with the forthcoming Annual Meeting of Stockholders (the “Annual Meeting”) to be held on Monday, December 17, 2007, at 8:30 a.m., at 376 Main Street, Bedminster, New Jersey 07921, and at any and all adjournments, postponements or continuations thereof, for the purposes set forth herein and in the accompanying Notice of Annual Meeting of Stockholders. The Company’s telephone number is (908) 766-7221. This Information Statement and accompanying Notice of Annual Meeting of Stockholders are first being mailed on or about November 26, 2007 to all stockholders entitled to vote at the Annual Meeting. Record Date; Voting Securities Only stockholders of record at the close of business on November 15, 2007 (the “Record Date”), are entitled to notice of and to vote at the Annual Meeting.On the Record Date, 2,792,082 shares of the Company’s common stock, $0.10 par value per share (the “Common Stock”), were issued and outstanding.The presence, either in person or by proxy, of the holders of a majority of the total number of shares of Common Stock outstanding on the Record Date is necessary to constitute a quorum and to transact such matters as come before the Annual Meeting. As of the Record Date, management and its affiliates collectively owned greater than 50% of the Company’s outstanding Common Stock and will vote their shares to elect as directors the five nominees listed under the caption “Election of Directors.Since the Common Stock owned by management and its affiliates constitutes a majority of the Company’s outstanding Common Stock, the Board of Directors has determined not to solicit proxies.Any stockholder of record on the Record Date is entitled to attend the meeting and vote their shares personally or through such stockholder’s own legally constituted proxy. Votes Required The directors nominated for election will be elected by a plurality of the votes cast, in person or by proxy, at the Annual Meeting.As of the Record Date, there were 2,792,082 shares outstanding and each share is entitled to one vote.Abstentions from voting and broker “non-votes” will have no effect since they will not represent votes cast at the annual meeting. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY The Company will reimburse brokerage firms and other persons representing beneficial owners of shares for their expenses in forwarding the Information Statement and Notice of Annual Meeting of Stockholders to such beneficial owners. - 1 - PROPOSAL 1 ELECTION OF DIRECTORS Five directors are to be elected to hold office until the next annual meeting of stockholders or until their respective successors are duly elected and qualified.Management and our majority stockholder will vote FOR the election of each nominee named below.Each nominee has consented to serve as a director if elected.It is not expected that any nominee will be unable to serve, but, in the event that any nominee should be unable to serve, management and our majority stockholder will vote for a substitute candidate selected by the Board of Directors. Set forth below is biographical information for the persons nominated for election to the Board of Directors including information furnished by them as to their principle occupations at present and for the past five years, certain directorships held by each, their ages as of November 15, 2007 and the year in which each director became a director of the Company. Nominees for Directors Name of Nominee Age Position and Office Presently Held with Company Director Since Paul O. Koether 71 Chairman, Chief Executive Officer and Director 1987 William Mahomes, Jr. 61 Director 2005 Casey K. Tjang 69 Director 1992 M. Michael Witte 81 Director 1986 Bryan P. Healey 37 Chief Financial Officer and Director 2007 Paul O. Koether has been Chairman, Director and Chief Executive Officer of the Company since July 1987 and President of the Company from October 1990 until November 2005, and until December 31, 2003 when it was dissolved, the general partner of Shamrock Associates, an investment partnership which was the principal stockholder of the Company.Mr. Koether was Chairman from April 1988 to July 2005, President from April 1989 to February 1997 and director from March 1988 to July 2005 of Pure World, Inc., (“Pure World”) and from December 1994 until July 2005 a director and from January 1995 to July 2005 Chairman of Pure World’s wholly owned subsidiary, Pure World Botanicals, Inc., a manufacturer and distributor of natural products.Mr. Koether was Chairman and a Director of Sun Equities Corporation, (“Sun”) a private company until Sun was merged into Pure World in December 2004.Mr. Koether was Chairman from 1990 until August 2003 and a registered representative since 1989 of T. R. Winston & Company, LLC. (“Winston”).Since September 1998, Mr. Koether has been a director, Chairman and Chief Executive Officer as well as President from October 2003 until November 2005, of Kent International Holdings, Inc., a biopharmaceutical company formerly known as Cortech, Inc. that is seeking to redeploy its assets.From November 2003 to December 2003, Mr. Koether was General Partner of Emerald Partners, an investment partnership.Bryan P. Healey, Chief Financial Officer and Director of the Company is the son-in-law of Paul O. Koether. William Mahomes, Jr. currently is a senior shareholder in Simmons Mahomes P.C., a law firm emphasizing commercial real estate transactions, public finance, business transactions and mediation. From 1997 to May 2001, Mr. Mahomes was in the private practice of law emphasizing mediation, real estate and commercial transactions. From 1994 to March 1997, Mr. Mahomes was a senior shareholder with a major Texas law firm. From 1989 to 1994, he was an international partner in the Dallas office of a major international law firm. From 1993 to July 2005, Mr. Mahomes was a director of Pure World. Mr. Mahomes currently serves on the Board of Directors of a variety of organizations, including the Center for New Ventures and Entrepreneurship (Texas A&M University), The Association of Former Students at Texas A&M University and the Texas Affiliate Board of Healthcare Service Corporation (HCSC), also known as Blue Cross and Blue Shield of Texas. Casey K. Tjang has been chairman and chief executive officer of First Merchant Bankers, Inc., a private merchant bank dealing with Asia-Pacific businesses since January 2004.From September 2001 to February 2002, he was president and chief executive officer and from August 2000 to September 2001 was chief financial officer of Knowledgewindow, Inc., an e-learning provider of Internet training.Since February 2002, Mr. Tjang has been president and chief executive officer of Princeton Accredited Services, Inc. and Erudite Internet Systems, Inc. an e-learning custom courseware developer and provider of an Internet based distance education system.Since 2005, he has been chairman and chief executive officer of Princeton Business School, a provider of an online education towards Entrepreneurial Master of Business Administration degree program. - 2 - M. Michael Witte. Since August 1980, he has been President of M.M. Witte & Associates, Inc., a private corporation that is engaged in oil & gas consulting and investing management. In November 1995, Mr. Witte was elected Co-chairman of the American Drilling Company, LLC. On August 1, 1996, Mr. Witte was elected Chief Executive Officer and Director of South Coast Oil Corporation, a Los Angeles based oil company founded in 1921. He formally resigned this position in September 2007 after serving 11 years. Bryan P. Healey, a certified public accountant, has been Vice-President, Secretary and Chief Financial Officer of the Company since May 2006 and a Director since November 2007.Mr. Healey has also been Vice-President, Secretary and Chief Financial Officer since May 2006 and a Director since November 2007 of Kent International Holdings, Inc.Since July 2006, Mr. Healey has been a registered representative of T. R. Winston & Company, LLC.From September 1995 to April 2006, Mr. Healey was with Bowman & Company, L.L.P., the largest CPA firm in Southern New Jersey, in various positions including audit manager from July 2001 to April 2006. BOARD MEETINGS AND COMMITTEES The Board of Directors held two meetings during the year ended December 31, 2006 and otherwise acted by written consent.Each of the Company’s directors attended all of the meetings of the Board of Directors and of all committees of the Board on which he served. During the year ended December 31, 2006, the Board had an Audit Committee, which consisted of Messrs. Tjang, Witte and Mahomes.The Audit Committee, which reviews the Company’s internal controls, accounting practices and procedures, and results of operations, held five meetings in 2006. Meetings of independent directors are held at regularly scheduled Audit Committee meetings throughout the year. Exemptions for a Controlled Company Election NASDAQ has established specific exemptions from its listing standards for controlled companies, i.e., companies of which more than 50% of the voting power is held by an individual, a group or another entity. Kent Financial is a “controlled company” by virtue of the fact that Mr. Paul O. Koether, Chairman of the Board, Chief Executive Officer and President of the Company controls a majority interest in the stock of the Company.Please see “Stock Ownership of Directors, Executive Officers and Certain Beneficial Owners.” The Company has elected to rely upon certain of the exemptions provided in the rules.Specifically, the Company will rely on exceptions to the requirements that listed companies (i) select, or recommend for the Board’s selection, director nominees by a majority of independent directors or a nominating committee comprised solely of independent directors, and (ii) determine officer compensation by a majority of independent directors or a compensation committee comprised solely of independent directors. Communications with the Directors Stockholders may communicate in writing with any of the Company’s directors by sending such written communication to Bryan P. Healey, Secretary of the Company, at the Company’s principal executive offices, 211 Pennbrook Road, P.O. Box 97, Far Hills, New Jersey, 07931. Copies of written communications received at such address will be provided to the relevant director or directors unless such communications are determined by the Company’s outside general counsel to be inappropriate for submission to the intended recipients.However, any communication not so delivered will be made available upon request to any director.Examples of stockholder communications that would be considered inappropriate for submission include, customer complaints, solicitations, product promotions, resumes and other forms of job inquiries, as well as material that is unduly hostile, threatening, illegal or similarly unsuitable. Policy on Director Attendance at Annual Meetings Although all Board members are encouraged to attend the Company’s annual meetings of stockholders, attendance at the annual meeting is not mandatory. - 3 - Audit Committee Financial Expert The Board of Directors of the Company have determined Casey K. Tjang is an audit committee financial expert as that term is defined under SEC rules and that Mr. Tjang is independent, as the term is used in Item 7 (d) (3) (iv) of Schedule 14A under the Exchange Act. Compensation of Directors Directors who are not employees of the Company receive a monthly fee of $1,000 plus $200 for each day of attendance at board and committee meetings.During 2006, the Company paid directors' fees in the aggregate amount of $42,400.The table below includes information about compensation paid to our non-employee directors: Name Fees Earned or Paid in Cash Total William Mahomes, Jr. $ 14,400 $ 14,400 Casey K. Tjang 14,400 14,400 M. Michael Witte 13,600 13,600 $ 42,400 $ 42,400 Code of Ethics The Company has adopted a Code of Ethics.Stockholders may write to Bryan P. Healey, the Secretary of the Company, at the Company’s principal executive office: 211 Pennbrook Road, P.O. Box 97, Far Hills, New Jersey, 07931, to request a copy of the Code of Ethics, we will provide it to any person without charge upon such request. BENEFICIAL OWNERSHIP Security Ownership of Officers, Directors, Nominees and Certain Stockholders The following table sets forth the beneficial ownership of Common Stock of the Company as of November 15, 2007, by each person who was known by the Company to beneficially own more than 5% of the Common Stock, by each current director and nominee, each executive officer, and by all current directors and executive officers as a group: Name and Address of Beneficial Owner Number of Shares of Common Stock Beneficially Owned(1) Approximate Percent of Class Paul O. Koether 211 Pennbrook Road Far Hills, NJ 07931 1,540,689 (2) 55.18 % William Mahomes, Jr. 900 Jackson Street Suite 540 Dallas, TX 75202 - * Casey K. Tjang 510 Tallwood Lane Greenbrook, NJ 08812 - * M. Michael Witte 1120 Granville Avenue Suite 102 Los Angeles, CA 90049 2,000 * Marital Trust u/w/o Natalie I. Koether 211 Pennbrook Road Far Hills, NJ 07931 451,434 16.12 % Bryan P. Healey 211 Pennbrook Road Far Hills, NJ 07931 22,744 (3) * All Directors and Officers as a group (5 persons) 1,565,433 56.07 % * Represents less than 1% (1) The beneficial owner has both sole voting and sole investment powers with respect to these shares except as set forth in other footnotes below. (2) Includes 53,106 shares held in Mr. Koether’s IRA. Also includes 451,434 shares beneficially owned by the Marital Trust u/w/o Natalie I. Koether. As trustee, Mr. Koether may be deemed to own these shares beneficially. (3) Includes 700 shares held in Mr. Healey’s IRA.Also includes 22,044 shares beneficially owned by Mr. Healey’s spouse. - 4 - Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act as amended and the regulations and rules promulgated thereunder require the Company’s officers, directors and persons who own more than ten percent of a registered class of the Company’s equity securities to (i) file reports of ownership and changes in ownership on Forms 3, 4 and 5 with the Securities and Exchange Commission and (ii) furnish copies of these filings to the Company. Based solely on the Company’s review of the copies of such forms (and amendments) it has received and representations from certain reporting persons that they were not required to file Forms 5 for specified fiscal years, we believe that all officers, directors and persons who own more than ten percent of a registered class of the Company’s equity securities complied with all filing requirements applicable to them with respect to transactions during fiscal 2006. EXECUTIVE COMPENSATION Summary Compensation Table The Summary Compensation Table may be found under Item 10. Executive Compensation in Form 10-KSB for the year ended December 31, 2006 mailed together with this Information Statement. Stock Option and Stock Appreciation Rights; Grants and Exercises In 2005, stockholders holding approximately 54.69% of the outstanding common stock of the Company approved the Kent Financial Services, Inc. 2005 Stock Option Plan (“2005 Stock Option Plan”), by written consent.The Board of Directors also approved the 2005 Stock Option Plan.Under the 2005 Stock Option Plan, a total of 400,000 shares of Common Stock were available for issuance to key employees, including officers of the Company or any of its subsidiaries.In November 2005, 300,000 Common Stock options were issued to Dr. Qun Yi Zheng, the Company’s former President.33,000 of these options were immediately exercisable with an additional 33,000 becoming exercisable on the first eight anniversaries of the grant date.On August 31, 2007, the effective date of Dr. Zheng’s resignation, the 66,000 common stock options that had become exercisable were forfeited as were the 234,000 options that were still unexercisable.At November 15, 2007, the Company had no common stock options outstanding. - 5 - Long-Term Incentive Plan Awards Table and Defined Benefit or Actuarial Plan Table The Company does not maintain any long-term incentive plans or defined benefit or actuarial plans. Employment Agreements Employment agreementsmay be found under Item 10. Executive Compensation in Form 10-KSB for the year ended December 31, 2006 mailed together with this Information Statement. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Management Fee The Company receives a monthly management fee of $21,000 from Kent International Holdings, Inc. (“Kent International”) for management services.These services include, among other things, preparation of periodic and other filings with the Securities and Exchange Commission, evaluating merger and acquisition proposals, providing internal accounting services and shareholder relations.This arrangement may be terminated at will by either party.The monthly management fee revenue and offsetting expense is eliminated during consolidation.The Company is the beneficial owner of approximately 53.25% of Kent International’s outstanding Common Stock at November 15, 2007.Paul O. Koether, Chairman of the Company is also the Chairman of Kent International and the beneficial owner of approximately 55.18% of the Company’s outstanding common stock.Bryan P. Healey, Chief Financial Officer and Director of the Company is also the Chief Financial Officer and Director of Kent International and the son-in-law of Paul O. Koether. The Company and its consolidated subsidiaries reimburse an affiliate, Bedminster Management Corp., for the allocated direct cost of group health insurance and office supplies. These reimbursements were approximately $78,000 and $55,000 in the years ended December 31, 2006 and 2005, respectively.Bedminster Management Corp. facilitates the allocation of certain central administrative costs on a cost reimbursement basis and is owned equally by Kent, Kent International and T.R. Winston & Company, LLC. AUDIT COMMITTEE REPORT The Company established an Audit Committee in accordance with Section 3(a)(58) of the Exchange Act. The Audit Committee consists of three directors, Mr. Tjang, Mr. Witte and Mr. Mahomes, each of whom is independent as that term is defined in Rule 4200 (a)(14) of the National Association of Securities Dealers’ Marketplace Rules.A brief description of the responsibilities of the Audit Committee is set forth above under the caption “Board Meetings and Committees.”The Audit Committee has adopted a charter, a copy of which is attached hereto in Appendix A. The Audit Committee has reviewed and discussed the Company’s audited financial statements for fiscal 2006 with the management of the Company.The Audit Committee has discussed with Paritz & Company, P.A (“Paritz”), the Company’s independent registered public accounting firm for the year ended December 31, 2006, the matters required to be discussed by Statement on Auditing Standards No. 61 (as modified and supplemented).The Company also has received the written disclosure and letter from Paritz required by Independence Standards Board Standard No. 1 (as modified and supplemented), and has discussed with Paritz its independence. Based on the review and discussions referred to above, the Audit Committee recommended to the Board of Directors that the Company’s audited financial statements be included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006 for filing with the Securities and Exchange Commission. The Audit Committee Casey, K. Tjang, Chairman M. Michael Witte William Mahomes, Jr. - 6 - INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Amper, Politziner & Mattia, P.C. (“APM”) served as Kent Financial’s independent registered public accounting firm for the fiscal years ended December 31, 2005 and 2004.On November 2, 2006, the Company dismissed APM as the Company’s independent registered public accounting firm and engaged Paritz &
